Citation Nr: 0217595	
Decision Date: 12/05/02    Archive Date: 12/12/02	

DOCKET NO.  02-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than February 12, 
1999, for the grant of a permanent and total disability 
rating for pension purposes.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from May 1953 to May 1955.

An April 2001 rating decision granted a permanent and total 
disability rating for pension purposes, effective February 
12, 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from that decision.


FINDINGS OF FACT

1.  An October 1994 rating decision denied entitlement to 
nonservice-connected pension benefits.  The veteran was 
notified of the denial action by communication dated that 
same month.  He was also provided notice of his appellate 
rights, but he did not initiate an appeal.

2.  Received on February 12, 1999, was a claim for 
entitlement to nonservice-connected pension benefits.

3.  A rating decision dated in April 2001 rated the veteran 
permanently and totally disabled for pension purposes, 
effective from the date of receipt of the claim for pension 
on February 12, 1999.

4.  The record does not reflect grave procedural errors 
which violate VA's duty to assist so as to vitiate the 
finality of the RO's 1994 decision.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 12, 
1999, for a grant of a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. § 5110 
(West Supp. 2002); 38 C.F.R. §§ 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran's claim of entitlement to 
nonservice-connected pension benefits was received in May 
1994, and was denied by the RO in October 1994 on the basis 
that the veteran's disabilities were not shown to be so 
severe as to permanently preclude some type of gainful 
employment consistent with his age, education, and prior 
work experience.  The veteran and his representative at that 
time were immediately notified of the determination and 
provided with a statement of appellate rights (VA Form 
4107).  However, a timely appeal was not initiated, and the 
RO's determination therefore became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302, 
20.1103.

The veteran's reopened claim for pension benefits was 
received on February 12, 1999.  In a rating decision dated 
in April 2001, he was found to be permanently and totally 
disabled for pension purposes, effective from the date of 
receipt of the claim, that being February 12, 1999.

It is contended by and on behalf of the veteran that the 
effective date of the award of disability benefits should be 
in May 1994 because of VA's failure to obtain relevant 
Social Security records.  The representative essentially 
argues that the 1994 RO decision which denied pension 
benefits, should not be considered the final decision, 
because of "grave procedural errors" by VA.  The 
representative cited Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

The Board notes that in Hayre, the Federal Circuit created a 
nonstatutory means to obtain review of a previously denied 
claim, holding that while a breach of a duty to assist is 
not the type of error that can provide the basis for a clear 
and unmistakable error claim in accordance with case law, in 
cases of grave procedural error RO or Board decisions are 
not final for purposes of direct appeal.  Id. at 1333.  In 
Hayre, the Federal Circuit held that (in a service 
connection case) a breach of the duty to assist in which the 
VA failed to obtain pertinent service medical records 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

However, more recent Court decisions have substantially 
limited the scope of the Federal Circuit's holding in Hayre.  
In Simmons v. West, 14 Vet. App. 84, 89 (2000) the Court 
noted that the Federal Circuit seemed to place substantial 
weight on three factors.  First, the Federal Circuit noted 
that the VA assistance sought was specifically requested.  
Second, the Hayre opinion stressed the lack of notice 
element of that case that may "undermind the operation of 
the veterans' benefits system by altering its manifestly 
pro-claimant character and jeopardizing the veteran's 
ability to appeal in what may appear to be a fundamentally 
unfair manner."  Third, the Court noted that the Federal 
Circuit in Hayre seemed to have considered the particularly 
vital role that service medical records can play in 
determining a question of inservice incurrence of a 
disability.

In Simmons, at 14 Vet. App. 91, the Court stated:

Not only do we believe that Hayre does not require that a 
"garden variety" breach of VA's duty to assist, in the 
development of a claim that is well grounded, be construed 
as tolling the finality of an underlying RO decision, but we 
also believe that it would unwise for this Court to extend 
Hayre to encompass such a duty to assist violation.  At some 
point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should 
be reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation.

See also Dixon v. Gober, 14 Vet. App. 168 (2000).

Examples of grave procedural error referred to in Tetro v. 
Gober, 14 Vet. App. 100 (2000) (besides Hayre-type breaches 
of the duty to assist) included failure to provide a 
statement of the case after receiving a notice of 
disagreement (Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995)); and evidence sufficient to rebut presumption of 
administrative regularity for mailing of appeal notice.  
(Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).

In Tetro, at 14 Vet. App. 110-111, the Court stated:

The Board's failure to procure the Social Security 
Administration (SSA) records at the time of the March 1990 
decision was not an error of such magnitude that it deprived 
the appellant of a fair opportunity to obtain a benefit 
provided by law.  The Court holds that, because there was a 
dearth of clear authority to guide the Board in 1990 
concerning the procurement of SSA records, the Board's 
failure to obtain the SSA records, while it would currently 
constitute a breech of the duty to assist, did not give rise 
to a grave procedural error comparable to that in Hayre.

The Board finds that in this case, prior to the 1994 RO 
decision, the veteran did not specifically request the VA 
obtain his SSA records.  In fact, a review of his claim for 
benefits received in May 1994, reveals that when asked 
whether he or his spouse had applied for or was receiving or 
entitled to receive any benefits from the Social Security 
Administration, he checked the block for "no."  Further, in 
the block for veteran's and dependent's monthly income, he 
did not indicate receiving any monthly income from Social 
Security.  The veteran indicated that he had received 
treatment at a private hospital.  He signed a form 
authorizing release of information from that facility, but a 
July 13, 1994, communication from the facility indicated it 
had been unable to locate any record of the veteran.  
Received in July 1994 were statements from the veteran in 
which he made no reference whatsoever to Social Security.

Given the Federal Circuit's emphasis in Hayre on the need 
for VA to respond to assistance that was "specifically 
requested" and the fact that prior to the 1994 RO decision, 
neither the veteran nor his representative at that time 
specifically requested his SSA records, the Board concludes 
that a "grave procedural error" as alleged concerning VA 
failure to obtain SSA records did not occur in this case nor 
was there deprivation of notice.  Thus, the finality of the 
1994 RO decision is not vitiated by any claimed breach of 
the duty to assist.

Under the provisions of 38 C.F.R. § 3.160(d), a finally 
adjudicated pension claim is defined as an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  (See §§ 20.1103 
and 20.1104 of this chapter.)

A reopened claim under 38 C.F.R. § 3.160(e) is defined as 
"any application for a benefit received after final 
disallowance of an earlier claim, ..."  In this case, the 
pension application filed on February 12, 1999, constituted 
a reopened claim for pension benefits.

Unless specifically provided elsewhere in the law, the 
effective date of an award of pension benefits based on the 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 C.F.R. 
§ 5110(a).

The provisions of 38 C.F.R. § 3.400(b)(ii)(B) provide that 
if within one year of the date on which the veteran became 
permanently disabled, he files a claim for a retroactive 
award and establishes that a mental or physical disability 
prevented him from filing for pension benefits for at least 
the first 30 days after becoming totally disabled, the 
pension award may be made effective from the date of claim 
or date he became totally disabled, whichever is to his 
advantage.  In this case, however, there is no evidence that 
a disability prevented the veteran from filing an earlier 
claim.

A review of the pertinent statutes discloses no other 
effective date provision that would be applicable to the 
facts of this case.  The record shows that the veteran was 
found to be permanently and totally disabled for pension 
purposes based on examinations conducted after the date of 
receipt of his reopened claim for pension.  It follows that 
the appeal for an earlier effective date must be denied.

In so deciding, the Board has considered the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096.  Under the VCAA, VA has the duty to notify the 
veteran and his representative, if any, of any information 
and evidence needed to substantiate the completed claim.  
The veteran and his representative were advised in the 
statement of the case issued in May 2002 of the relevant law 
and evidence that the RO relied on in deciding the claim.  
VA has satisfied this duty to inform and assist the veteran 
in this case with respect to the issue witnessed above.  
Further development of the claim and further expending of 
VA's resources with respect to it are not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in the particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

An earlier effective date prior to February 12, 1999, for 
the grant of nonservice-connected pension benefits is 
denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

